

BIO-CARBON SOLUTIONS INTERNATIONAL INC


MINUTES of a meeting of the Board of Directors of Bio-Carbon Solutions
International Inc, (the Corporation) held on October 30, 2011.


WHEREAS, it is hereby deemed to be advisable and in the best interest of the
corporation and its shareholders to amend and restate its Articles of
Incorporation as follows:


Article 1. Name of the Corporation: NSU Resources Inc


FURTHER RESOLVED, that upon approval of the shareholders of this corporation,
the company will change its name to NSU Resources Inc


BE IT FURTHER RESOLVED, that Dr Luc C Duchesne, President and CEO of the
corporation is hereby authorized and directed to solicit the vote or consent of
the majority of shareholders, approving such amendment.
s/s Luc C Duchesne
 
/s/ Robert Williams
     
Luc C Duchesne
 
Robert Williams
President
  
Director



RESOLVED that the change of name shall be placed in the minutebook of the
corporation and that the changes be updated with the Nevada Secretary of State
Business division.


FURTHER RESOLVED that the company enters into a License Agreement with 1776729
Ontario Corporation, a company controlled by the president and CEO of the
corporation, for the purpose of acquiring proprietary technology for the
extraction and purification of rare earth elements.


Abstain from voting
 
/s/ Robert Williams
     
Luc C Duchesne
 
Robert Williams
President
  
Director



FURTHER RESOLVED to exercise options


 
1.
on Track 90, claim CDEF*LMNO from the Black Fly & Mining Claim (exploration
license 09388) in exchange for 6,000,000 restricted common shares of the company
with Mr. Matthew Sacco;

 
2.
on Track 65, claim AB*C*D*E*GHJ*K*L*M*N*O*P*Q from the Clear Lake property in
exchange for 7,500,000 common shares of the company with Mr. Matthew Sacco.



/s/ Luc  C Duchesne
 
/s/ Robert Williams
     
Luc C Duchesne
 
Robert Williams
President
  
Director



Termination of Meeting:


There being no further business to discuss, the meeting was terminated.


/s/ Luc C Duchesne
       
October 30, 2011
Luc C Duchesne
   

 
 
 

--------------------------------------------------------------------------------

 
 